Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yalei Sun (Reg. # 57,765) on 3/29/2021.

The application has been amended as follows: 
(Currently Amended) A gift sharing method performed at a server of a social networking application having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising:
receiving, from a first user that is logged into the social networking application from a first mobile terminal:
	(i) an identifier of the first user and an identifier of a second user of the social networking application, wherein both the first user and the second user are members of a chat session hosted by the social networking application;
	(ii) information about a to-be-shared gift from the first user to the second user;
	(iii) a gift sharing request from the first user to share the to-be-shared gift with the second user of the social networking application; and
	[[(iii)]] (iv) multimedia data provided by the first user, the multimedia data including a video and/or audio clip recorded by the first user using the social networking application at the first mobile terminal;  

generating a gift sharing instruction according to the association relationship; 
executing the gift sharing instruction by sending a gift message to the second user at a second mobile terminal for displaying the gift message using an instant messaging session window corresponding to the chat session at the second mobile terminal, and 
determining whether the identifier of the first user has permission to share a personalized gift, and if the identifier of the first user has the permission, obtaining the multimedia data, or if the identifier of the first user does not have the permission, prompting the first user to enable the permission to share the personalized gift, wherein the second mobile terminal plays the multimedia data in the instant messaging session window by providing a transparent layer on a gift message body of the gift message and displaying the multimedia data at the transparent layer and after the multimedia data is played, transfers the gift from the first user to the second user in response to an acceptance of the gift message in the instant messaging session window by the second user, wherein the second user is a friend of the first user on the social networking application prior to receiving the gift from the first user, and the multimedia data is different from the gift.
(Cancelled)
(Previously Presented) The method according to claim 1, wherein the receiving multimedia data provided by the first user comprises:
obtaining a real-time recorded multimedia file, and uploading the identifier of the first user and the multimedia file to the server; and
obtaining a multimedia identifier allocated by the server to the multimedia file.
(Canceled) 
(Currently Amended) The method according to claim [[4]] 1, wherein after the displaying the multimedia data at the transparent layer, the method further comprises:

(Cancelled)
(Currently Amended) A server of a social networking application comprising one or more processors, memory coupled to the one or more processors, and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the server to perform operations including: 
receiving, from a first user that is logged into the social networking application from a first mobile terminal:
	(i) an identifier of the first user and an identifier of a second user of the social networking application, wherein both the first user and the second user are members of a chat session hosted by the social networking application;
	(ii) information about a to-be-shared gift from the first user to the second user;
	(iii) a gift sharing request from the first user to share the to-be-shared gift with the second user of the social networking application; and
	[[(iii)]] (iv) multimedia data provided by the first user, the multimedia data including a video and/or audio clip recorded by the first user using the social networking application at the first mobile terminal;  
associating [[(i)]] the identifier of the first user, the identifier of the second user, and [[(ii)]] the information about the to-be-shared gift with the multimedia data according to the gift sharing request to form an association relationship;
generating a gift sharing instruction according to the association relationship; 
executing the gift sharing instruction by sending a gift message to the second user at a second mobile terminal for displaying the gift message using an instant messaging session window corresponding to the chat session at the second mobile terminal, and 
determining whether the identifier of the first user has permission to share a personalized gift, and if the identifier of the first user has the permission, obtaining the multimedia data, or if the identifier of the first user does not have the permission, prompting the first user to enable by providing a transparent layer on a gift message body of the gift message and displaying the multimedia data at the transparent layer and after the multimedia data is played, transfers the gift from the first user to the second user in response to an acceptance of the gift message in the instant messaging session window by the second user, wherein the second user is a friend of the first user on the social networking application prior to receiving the gift from the first user, and the multimedia data is different from the gift.
(Cancelled)
(Previously Presented) The server of the social networking application according to claim 7, wherein the receiving multimedia data provided by the first user comprises:
receiving a real-time recorded multimedia file, and uploading the identifier of the first user and the multimedia file to a server; and
obtaining a multimedia identifier allocated by the server to the multimedia file.
(Canceled) 
(Currently Amended) The server of the social networking application according to claim [[10]] 7, wherein after the displaying the multimedia data at the transparent layer, the operations further comprise:
displaying, at the transparent layer, a multimedia control configured to control playback of the multimedia data.
(Cancelled) 
(Currently Amended) A non-transitory computer readable storage medium storing a plurality of programs that, when executed by one or more processors of a server of a social networking application, cause the server to perform operations including: 
receiving, from a first user that is logged into the social networking application from a first mobile terminal:

	(ii) information about a to-be-shared gift from the first user to the second user;
	(iii) a gift sharing request from the first user to share the to-be-shared gift with the second user of the social networking application; and
	[[(iii)]] (iv) multimedia data provided by the first user, the multimedia data including a video and/or audio clip recorded by the first user using the social networking application at the first mobile terminal;  
associating [[(i)]] the identifier of the first user, the identifier of the second user, and [[(ii)]] the information about the to-be-shared gift with the multimedia data according to the gift sharing request to form an association relationship;
generating a gift sharing instruction according to the association relationship; 
executing the gift sharing instruction by sending a gift message to the second user at a second mobile terminal for displaying the gift message using an instant messaging session window corresponding to the chat session at the second mobile terminal, and 
determining whether the identifier of the first user has permission to share a personalized gift, and if the identifier of the first user has the permission, obtaining the multimedia data, or if the identifier of the first user does not have the permission, prompting the first user to enable the permission to share the personalized gift, wherein the second mobile terminal plays the multimedia data in the instant messaging session window by providing a transparent layer on a gift message body of the gift message and displaying the multimedia data at the transparent layer and after the multimedia data is played, transfers the gift from the first user to the second user in response to an acceptance of the gift message in the instant messaging session window by the second user, wherein the second user is a friend of the first user on the social networking application prior to receiving the gift from the first user, and the multimedia data is different from the gift.
(Cancelled) 

obtaining a real-time recorded multimedia file, and uploading the identifier of the first user and the multimedia file to the server; and
obtaining a multimedia identifier allocated by the server to the multimedia file.
(Canceled) 
(Currently Amended) The non-transitory computer readable storage medium according to claim [[16]] 13, wherein after the displaying the multimedia data at the transparent layer, the operations further comprise:
displaying, at the transparent layer, a multimedia control configured to control playback of the multimedia data.
(Cancelled) 
(Previously Presented) The method of claim 1, wherein the to-be-shared gift is money.
(Previously Presented) The method of claim 1, wherein the instant messaging session window is a session window for a two-person session.
(Previously Presented) The method of claim 1, wherein the instant messaging session window is a session window for a group session.
Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19-21 respectively are allowed and renumbered as claims 1, 2, 3, 7, 8, 9, 10, 11, 12, 4-6 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “receiving, from a first user that is logged into the social networking application from a first mobile terminal: (i) (iv) multimedia data provided by the first user, the multimedia data including a video and/or audio clip recorded by the first user using the social networking application at the first mobile terminal;   associating  the identifier of the first user, the identifier of the second user, and the information about the to-be-shared gift with the multimedia data according to the gift sharing request to form an association relationship; generating a gift sharing instruction according to the association relationship; executing the gift sharing instruction by sending a gift message to the second user at a second mobile terminal for displaying the gift message using an instant messaging session window corresponding to the chat session at the second mobile terminal, and determining whether the identifier of the first user has permission to share a personalized gift, and if the identifier of the first user has the permission, obtaining the multimedia data, or if the identifier of the first user does not have the permission, prompting the first user to enable the permission to share the personalized gift, wherein the second mobile terminal plays the multimedia data in the instant messaging session window by providing a transparent layer on a gift message body of the gift message and displaying the multimedia data at the transparent layer and after the multimedia data is played, transfers the gift from the first user to the second user in response to an acceptance of the gift message in the instant messaging session window by the second user, wherein the second user is a friend of the first user on the social networking application prior to receiving the gift from the first user, and the multimedia data is different from the gift.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453